IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                 NOS. AP-76,960 & AP-76,961


                      EX PARTE JAMES TERRY SHELNUTT, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 59,233-D AND 59,234-D IN THE 320TH DISTRICT COURT
                            FROM POTTER COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two

murders and was sentenced to two terms of life in prison. The Seventh Court of Appeals affirmed

both convictions. Shelnutt v. State, Nos. 07-10-0098-CR and 07-10-0322-CR (Tex.App.—Amarillo

del. May 12, 2011).

       Applicant contends that he was not timely informed of the appellate court’s decisions or of

his right to file pro se petitions for discretionary review with this Court. We remanded the

applications to the trial court, which finds that Applicant did not receive appellate counsel’s
                                                                                                    2

correspondence regarding the appeals. The trial court recommends that relief be granted. Ex parte

Riley, 193 S.W.3d 900 (Tex.Crim.App. 2006).

       We hold, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review of the judgments of the Seventh Court of Appeals in Cause Nos. 07-10-

0098-CR and 07-10-0322-CR that affirmed his convictions in Cause Nos. 59,233-D and 59,234-D

from the 320th District Court of Potter County. Applicant shall file his petitions for discretionary

review with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: January 30, 2013
Do not publish